Citation Nr: 1404542	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  07-28 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from June 1975 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in April 2011 (when the Board determined that new and material evidence had been received to reopen the claim for service connection for low back disability, and remanded the reopened claim for additional development) and in April 2013 (when the Board again remanded the claim for additional development).

This appeal was processed using the paperless Veterans Benefits Management System (VBMS). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed, amongst other contentions which have already been adequately developed, that his current low back disability is secondary to his service-connected allergic rhinitis, to include the medication he took for such disability.

In an August 2007 addendum to a July 2007 VA spine examination report, the VA examiner (a physician assistant) stated that there was no medically accepted link between allergic rhinitis or any medication taken for allergic rhinitis and degenerative disc disease of the lumbar spine.  Therefore, the examiner opined that the Veteran's lumbar spine degenerative disc disease was not caused by his service-connected allergic rhinitis or any medication he took for it.

The Board's April 2013 remand instructed the RO/AMC to seek an addendum opinion from the VA spine examiner who rendered the August 2007 opinion regarding allergic rhinitis, if that examiner was available.  The addendum opinion was to address whether the Veteran's low back disability is proximately due to or has been aggravated by his service-connected allergic rhinitis, to include the medication he took for such disability, and the examiner was to offer a rationale for all opinions given with reference to pertinent evidence.  The Board specifically instructed that, if the previous examiner was no longer available, a new examination was to be conducted, and the requested opinion rendered, by another qualified examiner.

In June 2013, a VA nurse practitioner reviewed the record, but did not examine the Veteran.  The nurse practitioner opined that the Veteran's lumbar spine disability is less likely as not (less than 50/50 probability) caused by or a result of his service-connected allergic rhinitis (to include the medication he took for such disability), with the rationale being that the Veteran had mild spondylosis of the lumbar spine per imaging study results, and the nurse practitioner was unable to find any nexus in reviewed medical literature that this can be caused by allergic rhinitis or treatment for allergic rhinitis (Allegra).  The nurse practitioner also opined that the Veteran's lumbar spine disability was less likely as not (less than 50/50 probability) permanently aggravated by his service-connected allergic rhinitis (to include the medication he took for such disability), with the rationale being that the nurse practitioner was unable to find a nexus in the medical literature reviewed that symptoms of allergic rhinitis or treatment for this condition can permanently aggravate spondylosis (arthritis) of the lumbar spine.

Unfortunately, the June 2013 addendum opinion rendered by the VA nurse practitioner did not adhere to the instructions set forth by the Board in its April 2013 remand.  First, the nurse practitioner was not the VA spine examiner who rendered the August 2007 opinion regarding allergic rhinitis (as had been requested if that examiner was available).  Next, the nurse practitioner did not provide reference to pertinent evidence (including the evidence specifically cited in the Board's April 2013 remand which referred to the alleged effects of sneezing and Allegra on the Veteran's low back disability) when giving rationale for the opinions given.  Finally, the nurse practitioner did not conduct a new examination of the Veteran (as had been requested if the previous examiner was no longer available).  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should seek an addendum opinion from the VA spine examiner who rendered the August 2007 opinion regarding allergic rhinitis, if that examiner is available.   It is imperative that the record be made available to the examiner for review.

Based on review of the record, the examiner should then respond to the following:

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar spine disability is proximately due to his service-connected allergic rhinitis (to include the medication he took for such disability)?

(b)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar spine disability has been aggravated by his service-connected allergic rhinitis (to include the medication he took for such disability)?

The examiner should offer a rationale for all opinions given with reference to pertinent evidence (including the evidence specifically cited in the Board's April 2013 remand which referred to the alleged effects of sneezing and Allegra on the Veteran's low back disability).

If the previous examiner is no longer available, a new examination should be conducted, and the requested opinions rendered, by another qualified examiner.

2.  After completion of the above, the RO/AMC should review the expanded record and readjudicate the appeal, to include secondary service connection.  If the issue on appeal remains denied, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

